Exhibit 10.30

 

THIRD AMENDMENT (this “Amendment”), dated as of January 5, 2018, to the THIRD
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF VIRTU FINANCIAL LLC,
a Delaware limited liability company (the “Company”), dated as of April 15,
2015, as amended (the “LLC Agreement”), by and among the Company, Virtu
Financial, Inc., a Delaware corporation (the “Managing Member”), and the other
Persons listed on the signature pages thereto. Capitalized or other terms used
and not defined herein shall have the meanings ascribed to them in the LLC
Agreement.

 

WHEREAS, pursuant to Section 12.10 of the LLC Agreement, subject to certain
exceptions, the LLC Agreement can be amended at any time and from time to time
by the Managing Member;

 

WHEREAS, pursuant to Section 12.10 of the LLC Agreement, no amendment to the LLC
Agreement may adversely modify in any material respect the Units (or the rights,
preferences or privileges of the Units) then held by any Members in any
materially disproportionate manner to those then held by any other Members
without the prior written consent of a majority in interest of such
disproportionately affected Member or Members (the “Required Interests”);

 

WHEREAS, the amendment to the term “Tax Rate” in Section 1.01(a) of the LLC
Agreement described in this Amendment could be interpreted as adversely
modifying the Units held by Members other than the Managing Member in a
materially disproportionate manner to those held by the Managing Member; and

 

WHEREAS, TJMT Holdings LLC is the holder of the Required Interests.

 

NOW, THEREFORE, the LLC Agreement is hereby amended as follows:

 

1.          Amendments to Section 1.01(a) “Tax Rate”:     Section 1.01(a) “Tax Rate” is
hereby replaced in its entirety with the following provision:

 

“Tax Rate” means the highest marginal tax rates for an individual or corporation
that is resident in New York City applicable to ordinary income, qualified
dividend income or capital gains, as appropriate, taking into account the
holding period of the assets disposed of and the year in which the taxable net
income is recognized by the Company, and taking into account the deductibility
of state and local income taxes as applicable at the time for federal income tax
purposes and any limitations thereon including pursuant to Section 68 of the
Code, which Tax Rate shall be the same for all Members, except that the Managing
Member may in its sole discretion determine to utilize a different Tax Rate for
one or more Members, including utilizing the highest marginal tax rate for a
corporation that is resident in New York City for purposes of calculating the
Tax Distribution Amount for Pubco, notwithstanding that the highest marginal tax
rate for an individual resident in New York City may be higher and may be
utilized for purposes of calculating the Tax Distribution Amount for Members
other than Pubco.

 

 

 



1

--------------------------------------------------------------------------------

 



2.          Amendment to Section 5.03(e)(iv).  Section 5.03(e)(iv) is hereby
replaced in its entirety with the following provision:

 

(A)       All distributions of Tax Distribution Amounts made to a Member
pursuant to Section 5.03(e) shall be treated as advances and shall reduce, as
the Managing Member shall determine in its sole judgment, on a dollar for dollar
basis, the amount of future distributions (for the avoidance of doubt, not
including distributions of other Tax Distribution Amounts) that would otherwise
have been paid to such Member, or, if such distributions are not sufficient for
that purpose, the proceeds of liquidation otherwise payable to such Member;
provided that the Managing Member may in its sole discretion determine which
future distribution or distributions to such Member shall be reduced.

 

(B)       To the extent that an amount otherwise distributable to a Member is
reduced pursuant to Section 5.03(e)(iv)(A) above, it shall be treated for all
purposes hereof (other than Section 5.03(e)) as if such amount had actually been
distributed to such Member pursuant to Section 5.03(b).

 

Except as explicitly set forth in this Amendment, the LLC Agreement is and shall
be unmodified and remain in full force and effect, and nothing contained in this
Amendment shall constitute or be deemed a waiver of any of the rights or
obligations of any of the parties thereto. This Amendment shall become effective
when executed by each of the signatories hereto and may be executed in one or
more counterparts and each such counterpart hereof shall be deemed to be an
original instrument but all such counterparts together shall constitute but one
agreement. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to any conflict of laws
rule or principle thereof.

 

[signature page follows]

 





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

 

 

 

 

 

 

VIRTU FINANCIAL INC.

 

 

 

 

 

By:

/s/ Joseph Molluso

 

 

Name:

Joseph Molluso

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

VIRTU FINANCIAL LLC

 

 

 

 

 

By:

/s/ Joseph Molluso

 

 

Name:

Joseph Molluso

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

TJMT HOLDINGS LLC

 

 

 

 

 

By:

/s/ Michael Viola

 

 

Name:

Michael Viola

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------